COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Glenn Herbert Johnson v. Harris County Appraisal District

Appellate case number:      01-15-01064-CV

Trial court case number:    1063034

Trial court:                County Civil Court at Law No. 2 of Harris County

       Appellant, Glenn Herbert Johnson, has filed a notice of appeal of the trial court’s
“Order Granting Defendant Harris County Appraisal District’s Plea to the Jurisdiction or,
Alternatively, Motion for Summary Judgment and Supplemental Plea to the Jurisdiction
or, Alternatively, Motion for Summary Judgment.” On February 9, 2017, we ordered
Johnson to file his appellant’s brief no later than March 1, 2017. On March 1, 2017, we
granted Johnson’s first motion for an extension and extended the time to file his brief to
March 31, 2017. On March 31, 2017, we granted his second motion for an extension and
extended the time file a brief to May 15, 2017, with no additional extensions absent
extraordinary circumstances. Johnson has filed a third extension motion, requesting an
additional forty-five days in which to file his appellant’s brief. Appellee, Harris County
Appraisal District, objects to the requested extension and asks that we dismiss the appeal
for want of prosecution.
       We grant in part Johnson’s third motion for an extension of time to file his
brief. Appellant’s brief is due to be filed no later than WEDNESDAY, JUNE 14,
2017. NO FURTHER EXTENSIONS WILL BE GRANTED.
       We deny HCAD’s request to dismiss the appeal for want of prosecution.
       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                        Acting individually      Acting for the Court

Date: May 25, 2017